Exhibit 10.16

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is made and entered into this 9th
day of October, 2012 between RANGE PRODUCTION COMPANY, 100 Throckmorton Street,
Suite 1200, Fort Worth, Texas 76102, (“Range”) and Mark Whitley ( “Whitley”).

 

  1. In consideration of the promises made by Range set forth in this Agreement
and effective on October 8, 2012 (the “Effective Date”):

 

  a. Whitley resigns as an employee of Range and accepts the benefits under this
agreement and thus waives any rights to past or future wages from Range except
as set forth in this Agreement;

 

  b. Whitley releases Range and its parent Range Resources Corporation, all of
Range Resources Corporation’s subsidiaries and affiliates, successors and their
respective directors, officers, managers, partners (general and limited),
employees, agents and representatives including the Range Resources Corporation
401(k) Plan and Profit Sharing Trust (the “Released Parties”) from any and all
liabilities, obligations, causes of action, claims and rights that Whitley has
or may have against the Released Parties, whether or not Whitley knows of them
as of the Effective Date including but not limited to, any and all claims which
arose out of or in any way relate to the employment relationship between Whitley
and Range;

 

  c. This release specifically releases and discharges any claims or causes of
action based on charges of discrimination, including age, race, sex or other
discrimination based on any individual attribute, which Whitley has or may have
against Range and the Released Parties; and

 

  d. Whitley represents and warrants that he has not assigned, conveyed,
transferred or encumbered any cause of action, claim or right that he has or has
had in the past against Range and the Released Parties and that Whitley has the
full power and authority to execute this Release.

 

  e. Whitley resigns his position as an officer of Range and its parent.

 

  2. In consideration of the promises made by Whitley as set forth above,
including Whitley’s full and complete release of Range and its parent,
subsidiaries and affiliates, and provided that this Agreement has not been
timely revoked as provided below in Paragraph 11, Range agrees as follows:

 

  a. Range will pay a severance payment and the other benefits to Whitley on the
terms set forth in Exhibits A and B to this Agreement;

 

Page 1 of 9



--------------------------------------------------------------------------------

  3. It is understood and agreed by Range and Whitley that the fact that the
parties entered into this Agreement does not constitute an admission of
liability or wrongdoing on the part of Range or Whitley, under any state or
federal statute, common law or regulation. It purely represents an offer of
severance benefits which Range is not obligated to pay and which have been
accepted by Whitley.

 

  4. Except to the extent necessary to enforce this Agreement and in accordance
with Paragraph 10 below, it is further agreed that neither the Agreement nor any
part of it is to be used or admitted into evidence in any proceeding of any
character, judicial or otherwise.

 

  5. All parties intend that this Agreement will be legally binding upon
themselves, their relatives or affiliates (by blood or legal relationship),
successors, estates, heirs, personal representatives and/or assigns.

 

  6. The parties understand that, although Whitley has released any and all
claims related to the administration of all benefit plans he participated in as
an employee of Range, all of the vested rights Whitley may have under Range’s
health care programs, life insurance program, stock option, SARs and investment
or 401(k) plans are excluded from the scope of this Agreement and are not
terminated or released by the release given by Whitley in Paragraph 1.

 

  7.    a.

Whitley agrees that, except as provided in Paragraph 7(b) of this Agreement, all
Confidential Information (as defined below) is the exclusive, confidential and
proprietary information and property of Range and Whitley will not, except as
required by law (in which case Whitley will notify Range prior to divulging any
Confidential Information) divulge or disclose, directly or indirectly any
Confidential Information or use or allow any other person, including any future
employers, to use any Confidential Information directly or indirectly to benefit
Whitley or any other person, including any future employer except as provided in
this Agreement. Whitley agrees he will return to Range all materials in his
possession embodying such Confidential Information including any tangible
material and any and all electronic devices containing Confidential Information
in any form. If such Confidential Information cannot be returned, Whitley will
take all steps to delete, purge or remove Range Confidential Information from
any cell phone, Blackberry, pda, computer, hard drive, electronic storage device
or any other device capable of storing Range Confidential Information. The term
“Confidential Information” means information disclosed to or which became known
to Whitley as a direct or indirect consequence of or through Whitley’s
association with Range and which concerns the business, personnel, projects,
plans, evaluations, marketing, finances, operation of properties and ownership
or assets, including but without limitation all information and data provided to
Whitley by Range in connection with Whitley’s employment activities with Range.

 

Page 2 of 9



--------------------------------------------------------------------------------

  Confidential Information does not include information that Whitley can show by
clear and convincing evidence (a) was learned by Whitley through or from a
person other than Range or a person who has or had a confidential relationship
or obligation of confidentiality to Range or (b) has been made available to the
public by Range. Whitley acknowledges and agrees that the results of the
services provided and his work products while employed by Range are the
exclusive, confidential and proprietary information and property of Range, are
part of Confidential Information covered by this Agreement and are not to be
used by Whitley directly or indirectly on behalf of Whitley or any other person,
including any future employer, except with Range’s prior written consent in a
written agreement signed by an officer of Range. Further, given Whitley’s access
to information about Range’s operations and the operations and potential
operations of its affiliates in certain areas, Whitley agrees that, for a period
of 12 months from the effective date, he will not accept or engage in any
employment, consulting or participate as an investor, partners member,
shareholder or director for any entity or business or consult for or be employed
by any individual and provide work, services or otherwise participate in any oil
and gas leasing, drilling, completions or development in the following areas:
(i) Washington, Beaver, Lycoming and Allegheny Counties, Pennsylvania; and
(ii) Kay and noble Counties, Oklahoma and the east half of Sumner and the west
half of Cowley Counties, Kansas. The provisions of this section shall survive
any termination of this Agreement.

 

  b. Although nothing in this Agreement in any way is intended to prevent
Whitley from working for entities that compete with Range or its affiliates,
Whitley acknowledges that his violation of any of the provisions of Paragraph
7(a) of this Agreement, including Whitley accepting future employment where the
job duties and responsibilities of Whitley will result in the inevitable
disclosure of Confidential Information or a violation of the 12 month limitation
on activity within the geographic areas described in Paragraph 7(a) will cause
irreparable harm to Range, and Whitley agrees that Range will be entitled as a
matter of right to a TRO and temporary and permanent injunction, without bond,
restraining any violation or further violation of such provisions by Whitley or
others acting on Whitley’s behalf, without any showing of irreparable harm and
without any requirement by Range that it show that Range does not have an
adequate remedy at law. Whitley covenants and warrants that he will not dispute
in any legal proceeding that any violation or further violation of the covenants
contained in this Paragraph 7(a): (i) will result in irreparable harm to Range;
or (ii) could not be remedied adequately at law. Range’s right to injunctive
relief shall be cumulative and in addition to any other remedies provided by law
or equity.

 

Page 3 of 9



--------------------------------------------------------------------------------

  c. Whitley agrees that, in the event that a court of competent jurisdiction
determines either that (i) he has violated any of the provisions of Paragraph
7(a) or 7(b) of the Agreement or (ii) any of the provisions of Paragraph 7(a) or
7(b) are held by a court to be unenforceable, he will repay to Range all of the
amounts previously paid to him under this Agreement within 30 days and Range
will have no further obligation to make any further payments to him under this
Agreement.

 

  8. Range and Whitley acknowledge that the only consideration for signing this
Agreement are the terms stated in this Agreement, that no other promises,
representations or agreements of any kind, written or oral, have been made to or
with any of the parties or any other person or entity.

 

  9. The invalidity or unenforceability of any particular provision of the
Agreement shall not affect the other provisions, and this instrument shall be
construed in all respects as if such invalid or unenforceable provision were
omitted provided, that if any portion of paragraph 1 or 7 of this Agreement is
declared invalid or unenforceable, then Range shall have the right to rescind
this entire Agreement and, in such case, Whitley agrees to repay all of the
amounts previously paid to him by Range under the terms of this Agreement within
30 days.

 

  10. Whitley agrees not to make, directly or indirectly, any oral or written
communications, including the making of statements to other persons (including
but not limited to employees, customers, suppliers, financial advisors or
financing sources of the Company), that are harmful or detrimental in any way to
the interests of the Company or any of its directors, officers or senior
management. Any communication described in the preceding sentence shall be
determined by the Board in good faith after reasonable inquiry.

 

  11. For a period of not less than two years from the date of this Agreement,
Whitley shall not, directly or indirectly for Whitley or others, induce any
employee of the Company or any of its affiliates to terminate his or her
employment with the Company or such affiliates, or hire or assist in the hiring
of any such employee by any person, association or entity not affiliated with
the Company. It is expressly understood and agreed that the Company and Whitley
consider these restrictions to be reasonable and necessary to protect the
proprietary information of the Company.

 

  12. Whitley agrees that he shall hold the terms, provisions and conditions of
this Agreement as Confidential Information and that it shall not be reported,
divulged, publicized or in any way revealed to any person, corporation, agency
or entity not a party to this Agreement, except attorneys and the spouse of
Whitley or otherwise required by law and for purposes of reporting taxes or
filing for unemployment compensation.

 

Page 4 of 9



--------------------------------------------------------------------------------

  13. Whitley understands that the Release of Range and the Released Parties in
Section 1.b. above includes a release of any and all claims under the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and all applicable state laws that relate to employment.
Further, Whitley acknowledges as follows:

 

  a. He has been advised that he has the right to consult with legal counsel
regarding this Agreement;

 

  b. He has had adequate time to review and consider this Agreement and, as a
result, enters into this Agreement willingly and voluntarily;

 

  c. He has seven (7) days after the date of execution set forth below during
which Whitley may notify Range that he revokes this Agreement and that, upon
such notification by Whitley, this document becomes null and void, shall have no
force or effect as to either party and Whitley must immediately return any
payments received under this Agreement;

 

  d. He has had twenty-one days in which to consider whether to sign this
Agreement.

 

  14. This Agreement is made or is to be performed in whole or in part, or both,
in Texas and shall be governed by, and shall be construed in accordance with,
the laws of the State of Texas. The waiver by any party of a breach of any
provision of this Agreement by any other party shall not operate as, or be
construed as, a waiver of any other provision or of any subsequent breach. Any
notice shall be made in writing and, if sent by mail, sent postage prepaid to
the parties at the address set forth in this Agreement subject to notice of a
change of address.

 

  15. Whitley understands that the severance benefits set forth in Exhibits A
and B which are to be paid under this Agreement are voluntary payments by Range
in return for Whitley’s agreement to all of the terms of this Agreement
including the release and the agreement to protect Range’s Confidential
Information and that the payments made by Range are not required except as a
result of this Agreement and that he is not entitled to any benefits under the
Agreement unless he agrees to the Agreement and continues to abide by all of its
terms. Whitley understands and agrees that his failure to abide by the terms of
this Agreement will result in the forfeiture of all benefits provided for and
the requirement that he repay all benefits previously paid under this Agreement
as set forth above.

 

Page 5 of 9



--------------------------------------------------------------------------------

MARK WHITLEY       WITNESS           Date             Date       RANGE
PRODUCTION COMPANY       WITNESS By:              Date             Date      

 

Page 6 of 9



--------------------------------------------------------------------------------

EXHIBIT A

The proposed severance is payable to you contingent upon your agreement to the
terms and conditions of the Separation Agreement which is included for your
review and signature.

Should you decide for any reason not to sign the Separation Agreement, you will
continue to be entitled to receive your vested balance in the 401(k) Plan and
you remain eligible to receive continuation of health and/or dental insurance
coverage under COBRA.

 

Effective Date: October 8, 2012

 

Severance Period: Twenty-four months beginning with the pay period following the
effective date. The severance payment is contingent upon your signing the
Separation Agreement.

 

Severance Amount: You will be paid an amount equal to your current rate of pay
as of the effective date, $15,076.93, based on a 40-hour workweek, throughout
the Severance Period. Mandatory deductions including federal income tax,
Medicare and social security tax will be withheld from your severance payments.
401(k) deductions are not withheld from severance payments. In the event of your
death prior to the end of the severance period, severance payments under this
Agreement would continue to your estate or spouse.

 

SARs: Contingent upon execution of the Separation Agreement, effective at the
close of business on the effective date, you will become 100% vested in all SAR
awards granted to you through the effective date. You will have twelve months
from the effective date to exercise these vested SARs. In the event of your
death prior to the exercise of the vested SARs, your estate or spouse will
receive the remaining time to exercise the vested SARs.

 

Restricted Stock: Contingent upon execution of the Separation Agreement, all
restricted stock and Company match, whether in stock or in cash, granted to you
and held in the Deferred Compensation Plan as of the effective date will become
100% vested at the close of business on the effective date. The accelerated
vesting will not alter the distribution schedules currently on file with the
record keeper.

Flexible Spending

Account: Claims must be submitted within 90 days of your last day of employment.
The only claims eligible for reimbursement are for those expenses incurred prior
to your last day of employment.

 

Page 7 of 9



--------------------------------------------------------------------------------

If you have a balance in your account at the time of termination (contributions
are more than claims paid), you are eligible to elect COBRA continuation. If you
make this election, you are responsible for providing the payment; no pre-tax
deductions can be continued once your employment has ended. Payment of claims
reimbursed through COBRA continuation may not exceed the amount in the account.
For example: The account has a balance of $80 and the claim submitted is for
$120; only $80 will be reimbursed.

 

Insurance: Through COBRA continuation, you may choose to continue your health
and/or dental insurance for up to 18 months following employment termination.
Range will pay the cost of continuing health and dental insurance under COBRA
for the duration of the severance period. In the event of your death prior to
the end of the severance period, Range will continue to pay the cost of
continuing health and dental insurance under COBRA for your surviving spouse.

 

Company Property: All Company property in your possession, including but not
limited to keys, phone, fobs, laptop, etc. shall be returned to the Company by a
mutually agreed date.

 

Reimbursements: All claims for reimbursement of business expenses should be
submitted for payment no later than October 15, 2012.

Please return a signed Separation Agreement to Carol Culpepper by October 9,
2012. If a signed Agreement is not received by that date, it will be assumed
that you intend not to accept the Company’s severance offer. Payments under this
Agreement will not be processed until the signed Agreement is received; you will
be paid through the Effective Date of termination.

 

Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT B

Mark Whitley

Unvested SARs and Restricted Stock

Eligible to Vest Upon the Effective Date

Stock Appreciation Rights

 

Exercise

Price

   Numbers of
Shares      Grant
Number  

$45.51

     13,106         655   

$52.35

     27,308         2099   

$64.35

     46,735         2940      

 

 

    

Total

     87,149      

Restricted Stock

 

Grant

Date

  

Number of

Shares

    

Grant

Price

 

03/22/2010

     237       $ 46.53   

05/19/2010

     5,982       $ 45.51   

02/16/2011

     476       $ 49.18   

05/18/2011

     11,625       $ 52.35   

02/16/2012

     592       $ 63.37   

05/23/2012

     18,142       $ 64.35      

 

 

    

Total

     37,054      

 

Page 9 of 9